[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE MOTION (#129)
This case comes to this court as a motion to set aside the verdicts as to the defendants Arquitectonica and Nikon Construction, Inc.
The motion to set aside the verdict is denied. Judgment may enter as set forth on the defendants' verdict forms plus taxable costs.
The court finds the verdict is not against the evidence. The burden of proof is on the moving party. It is clear that this jury did not find that the plaintiff had sustained its burden on the issues submitted. The verdict is not contrary to law.
Litigants have a right to have factual issues resolved by the jury. A trial court is not to sit as a seventh juror, but rather to decide whether, viewing the evidence in the light most CT Page 5097 favorable to the prevailing party, the jury could reasonably have reached the verdict it did. Berry v. Loiseau, 223 Conn. 786 (807-808) (1992).
The court finds that the jury could reasonably have reached this verdict. The jury was presented with interrogatories that specifically laid out the allegations of negligence and as to all three defendants, the answers were no. The issue of warranty was also addressed and found not to be breached.
KARAZIN, J.